Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 3, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 84-87 and 89-97 are currently pending. Claims 84, 91 and 95 have been amended by Applicants’ amendment filed 08-03-2022. Claim 97 has been added by Applicants’ amendment filed 08-03-2022. No claims have been canceled by Applicants’ amendment filed 08-03-2022.

Applicant's election of Group I, claims 84-94, directed to a method of detecting a health status in a subject; and the election of Species without traverse as follows:
Species (A): wherein the peptides on the peptide array have an average spacing ranging from 1 to 6 nm (claim 88), and
Species (B): wherein the peptides are in-situ synthesized peptides no longer than 20-mers in length (claim 91), in the reply filed on September 21, 2020 was previously acknowledged.  

Claims 85-87, 89, 90, 95 and 96 were previously withdrawn, and claim 97 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

Therefore, claims 84 and 91-94 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Brianne Kingery and Robert Hilton on June 9, 2022. The rejections of record were discussed including the 35 USC 101 rejection, 35 USC 112 rejection and the 35 USC 102 rejection; as well as, Applicant’s potential amendments to the claims.

Priority
The present application filed September 5, 2019 is a CON of US Patent Application No. 14/014,168, filed August 29, 2013, which claims the benefit of US Provisional Patent Application No. 61/694,598, filed August 29, 2012.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Provisional Patent Application 61/694,598, filed August 29, 2012 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. US Patent Application 61/694,598 does not have support for the specific method steps of “reconstituting the dried blood sample”; “reconstituted dried blood sample in a solution”; and “wherein each peptide in the plurality of peptides comprises a different pentamer sequence as each other peptide in the plurality of peptides” as recited in independent claim 84. Therefore, the priority date for the presently claimed invention is August 29, 2013, the filing date of US Patent Application 14/014,168.
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 84 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 10, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112 - 4th paragraph
The rejection of claim 91 is withdrawn under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends due to Applicants’ amendment of claim 84 to recite “a solid support”, in the reply filed 08-03-2022.

Claim Rejections - 35 USC § 102
The rejection of claims 84 and 91-94 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Chase et al. (Clinical and Vaccine Immunology, January 2012, 19(3), 352-358; of record) as evidenced by Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record).
Chase et al. do not specifically exemplify an array of 50,000 different spots.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “off-target binding” is interpreted to refer to the binding of one or more antibodies to peptides in the array with any binding affinity.
The term “multiple binding interactions” in claim 84 is interpreted to refer to the binding of one or more antibodies (that are the same or different) to multiple peptides on the array (e.g., antibody A bound to peptide 2, and antibody B bound to peptide 14); and/or to refer to the simultaneous binding of a single antibody to multiple peptides on the array (e.g., antibody A bound to two adjacent peptides on the array such as both peptide 21 and peptide 31).
The term “each peptide...comprise a different pentamer sequence as each other peptide” in claim 84 is interpreted to mean that each peptide of 6-mer to 20-mer in length comprise a sequence of 5-mer that are different one from another in each peptide.

Double Patenting
(1)	The provisional rejection of claims 84 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over:  
(i)	Claims 6-17 of copending US Patent Application No. 16/896,117; and
	(ii)	Claims 1-47 of copending US Patent Application No. 16/647,434, for the reasons already of record.


(2)	The rejection of claims 84 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-6 of U.S. Patent No. 10126300;
	(ii)	Claim 1-13 of US Patent No. 10416174; 
	(iii)	Claims 1-10 of US Patent No. 10006919;
	(iv)	Claims 1-14 of US Patent No. 11067582; 
	(v)	Claims 1-20 of US Patent No. 10578623, and
	(vi)	Claims 1-18 of US Patent No. 10900975 is newly rejected for the reasons already of record.

Response to Arguments
Applicant’s arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant requests that the Examiner hold the obviousness-type double patenting rejections in abeyance (Applicant Remarks, pg. 15, second full paragraph); and (b) claim 84 recites features not taught by the claims of the US Patents including contacting a reconstituted blood sample to an array of “a plurality of peptides...comprises a different pentamer sequence as each other peptide in the plurality of peptides” (Applicant Remarks, pg. 15, last full paragraph).
Regarding (a), because Applicant requests that the Examiner hold the obviousness-type double patenting rejections in abeyance, Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.
Regarding (b), Applicant’s assertion that claim 84 recites features not taught by the claims of the US Patents including contacting a reconstituted blood sample to an array of “a plurality of peptides...comprises a different pentamer sequence as each other peptide in the plurality of peptides”, is not found persuasive. It is noted that no specific peptides are recited in instant claim 84.
(i)  	U.S. Patent No. 10126300 recites in claim 1 “a random peptide array”, where this peptide array encompasses any number of peptides comprising any sequence and/or any length (the peptides of the array are interpreted to encompass different pentamer sequences in an array of 50,00 different spots);
(ii)	US Patent No. 10416174 recites in claim 1 “a peptide array, wherein the peptide array comprises peptide capable of binding to at least one antibody in the biological sample”, wherein this peptide array encompasses any number of peptides comprising any sequence and/or any length (the peptides of the array are interpreted to encompass different pentamer sequences in an array of 50,00 different spots);
 (iii)	US Patent No. 10006919 recites in claim 1 “an in situ synthesized immunosignature array”, where this peptide array encompasses any number of peptides comprising any sequence and/or any length (the peptides of the array are interpreted to encompass different pentamer sequences in an array of 50,00 different spots);
 (iv)	US Patent No. 11067582 recites in claim 1 “an in situ synthesized immunosignature array, wherein the in situ synthesized immunosignature array comprises an array of peptides” (the peptides of the array are interpreted to encompass different pentamer sequences in an array of 50,00 different spots); and
(v)	US Patent No. 10578623 recites in claim 1 “the in situ synthesized peptide array comprises at least 100 compounds” (the peptides of the array are interpreted to encompass different pentamer sequences in an array of 50,00 different spots).
Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 112 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 84 is indefinite for the recitation of the term “measuring with a device the off-target binding of the antibodies to the plurality of peptides in the peptide array” in lines 22-23 because it is unclear how off-target binding is determined, and whether off-target binding is determined by binding antibodies in the sample to all of the peptides on the peptide array as suggested by lines 22-23; or whether off-target binding is determined by binding antibodies to multiple peptides in the peptide array as recited in lines 18-19 and, thus, the metes and bounds of the claim cannot be determined.
	Claims 91-94 are indefinite insofar as they ultimately depend from claim 84.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon and an abstract idea . Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 84 and 91-94 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 84 is broadly directed to a method of measuring an immunosignature in a subject, the method comprising: (a) obtaining a dried blood sample originating from a subject; (b) reconstituting the dried blood sample in a solution; (c) obtaining an immunosignature of the reconstituted dried blood sample, comprising: (i) contacting the blood sample to a peptide array, wherein the plurality of peptides is both randomly selected, and optimized to maximize a total number of different pentamers; (ii) measuring off-target binding; (iii) receiving a measurement of off-target binding on the processor; and (iv) electrically generating an immunosignature on the processor based on the measured off-target binding.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 84 and 91-94 are drawn to an abstract idea in the form of mathematical concepts including mathematical relationships, formulas or equations, and/or calculations; as well as, using a generic computer to carry out generic computer functions (e.g., encompassing the steps of obtaining a dried blood sample, reconstituting the dried blood sample, obtaining an immunosignature on a processor, contacting the reconstituted blood sample to a peptide array, measuring with a device the off-target binding, receiving a measurement on the processor, and/or electrically generating an immunosignature on the processor). The claims broadly recite a method of measuring an immuno-signature in a subject, comprising: (a) obtaining a dried blood sample; (b) reconstituting the dried blood sample in solution; (c) obtaining an immunosignature on a processor comprising: (i) contacting the reconstituted blood sample to a peptide array comprising a solid support comprising a functionalized surface; and (ii) a plurality of peptides; (d) measuring with a device the off-target binding; (e) receiving a measurement of off-target binding on the processor; and (f) electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies. The claims broadly recite the judicial exception of an abstract idea. 
Thus, the claims are directed to an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind; mental process performed in the human mind including concepts such as observation, evaluation, judgement, and/or opinion; and/or encompassing the use of a general computer that performs routine and conventional functions. Thus, under the revised Step IIA analysis, the claims are directed to an abstract idea. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to an abstract idea in the form of mathematical concepts, mental process that can be performed in the human mind; and/or using a general computer to carry out generic computer functions, wherein the judicial exceptions are not integrated into a practical application of the exceptions.
There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process comprising: (a) obtaining a dried blood sample originating from a subject; (b) reconstituting the dried blood sample in a solution; (c) obtaining an immunosignature of the reconstituted dried blood sample, comprising: (i) contacting the blood sample to a peptide array; (ii) measuring with a device the off-target binding; (iii) receiving a measurement of off-target binding on the processor; and (iv) electrically generating an immunosignature on the processor based on the measured off-target binding. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 84 recites, “obtaining a dried blood sample”; “reconstituting the dried blood sample”; “obtaining an immunosignature...on a processor”; “contacting the reconstituted dried blood sample to a peptide array”; “off-target binding of antibodies in the reconstituted blood sample to multiple peptides in the array”; “measuring with a device the off-target binding of the antibodies to the plurality of peptides in the peptide array”; “receiving a measurement...on the processor”; and “electrically generating an immunosignature on the processor”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 84 and 91-94 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 92 provides, “wherein the peptide array further comprises monomers selected from the group consisting of nucleic acids and peptide nucleic acids”, which clearly resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than contacting naturally occurring antibodies in a blood sample with an array of peptides on a functionalized solid surface, measuring with a device the binding of antibodies to the peptides on the array, receiving a measurement of off-target binding on the processor; and electrically generating an immunosignature on a processor, wherein the process is well known, purely conventional or routine in the art. For example, classifying individuals on the basis of their health status using immunosignatures across a peptide microarray as a measure of total relative antibody reactivity, where immunosignatures were developed from serum, plasma, saliva and antibodies eluted from blood dried onto filter paper (reconstituted); wherein arrays were processed on a Tecan HS4800 Pro hybridization station with a protocol adapted to antibody binding; arrays were scanned using an Agilent C scanner; statistical analysis of the microarray data was done with GeneSpring software by importing image-processed data from GenePix Pro software; and scatter plot was used to indicate that there were no sample-associated signature that exceeded the intrinsic noise in the system was known in the art as evidenced by Chase et al. (Clinical and Vaccine Immunology, 2012, 19(3), 352-358; of record; Abstract, lines 1-4; pg. 352, col 1, first full paragraph, lines 11-13; pg. 353, col 2; second full paragraph, lines 8-9 and 27; pg. 353, col 2, third full paragraph; pg. 354, col 1; last full paragraph, lines10-12; pg. 354, col 1; last partial paragraph, lines 6-10; pg. 354, col 2; last partial paragraph, line 5; and pg. 354, col 2, Figure 1); method of profiling samples were known in the art, wherein methods comprise: (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array including a plurality of compounds known to bind at least 75% of known human proteins and 500-1,000,000 or more random peptides; such as a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies was known in the art; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples including healthy controls; that a random selection of peptides can be made by computer algorithm; that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art; that slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding; that a computer can be used to analyze the CIM10K immunosignatures; and that statistical analysis of the microarray data from the random peptide array was done with Gene-Spring by importing image-processed data from GenePix Pro 6.0 as evidenced by Johnston et al. (US20120190574, published July 26, 2012; of record; effective filing date June 19, 2009; paragraphs [0004]; [0018]; [0019]; [0051], lines 1-12; [0049], lines 8-10; [0108], lines 11-13; ; [0141], lines 1-4; [0142], lines 1-4; and [0143], lines 1-4); it was known that antibody analysis can be conducted using dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns, from a population-based study in Mongolia, using samples collected between September and November 2005, such that quantitative antibody reactivities in serum and DBS show good correlation, where DBS do not require blood centrifugation and allows storage and shipment at ambient temperature, thus, facilitating field work for seroepidemiologic studies, wherein data was processed and statistical analysis was carried out as evidenced by Waterboer et al. (Cancer Epidemiology, Biomarkers and Prevention, 2011, 21(2), 287-293; of record; Abstract; pg. 287, col 2, last partial paragraph; pg. 288, col 1, third full paragraph, lines 1-2; pg. 289, Statistical Analysis; pg. 292, col 2, last partial paragraph; and pg. 293, col 1, last partial paragraph, lines 1-4); and that biological samples can be dried, reconstituted and analyzed on peptide arrays; that competitive ELISA, and an immunoaffinity mass spectrometry approach can be used; as well as data analysis using GraphPad Prims 5 software was known in the art as evidenced by Bauer et al. (Journal of Biological Chemistry, 2012, 287(44), 36944-36967; pg. 36945, col 2, second full paragraph, lines 22-25; pg. 36946, col 2, last full paragraph, lines 8-10; and pg. 36949, col 2, last full paragraph); as well as, that an array of peptides were allowed to hybridize to antibodies within the sample, wherein using ELISA or Luminex technology, binding peptides including high-binding peptides can be identified, and used to identify and isolate the immunogenic antigen from tissue; and that peptides can be selected by phage display to bind to small molecules to identify analogous binding sites in real proteins, such that the scores for all of the peptides are added up across the protein sequencing to predict a potential small molecule binding site; as well as using the algorithm implemented in the RELIC MATCH program to compare each peptide sequence to the target protein sequence in five amino acid windows and scores each window for similarity as evidenced by Halperin (Dissertation; pg. 14, last partial paragraph; pg. 34-37; pg. 60, first partial paragraph; pg. 115, last partial paragraph; and pg. 116, first partial paragraph). Thus, generating an immunosignature by contacting a blood sample including a reconstituted dried blood sample with a peptide array of in-situ generated peptides was well known, purely conventional or routine in the art. Step IIA [YES], the claimed invention is directed to a judicial exception.
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to the subjects (e.g., mammals, humans, rats, fish, plants, etc.); the amount of the dried blood sample; the amount of dryness of the blood sample (e.g., drying 2 minutes, 2 hours, shipped from Africa, etc.); the method of obtaining dried blood samples (e.g., sample card, dead body, crime scene, vacuum tube, in silico, vial, etc.); the method of reconstituting (e.g., dissolving, extracting, treating with water, solubilizing, placing in a vial, in silico, etc.); the solution; the processor; the method of contacting; the structure of the plurality of peptides; the method of attaching; the functionalized surface (e.g., glass slides, beads, metal surface, cells, tissues, in silico, etc.); the lengths of the peptides; the method of in-situ synthesis; the number of peptides; the natural and/or unnatural amino acids present in the plurality of peptides; the specific off-target binding; the target; the number of binding interactions; the device used to measure off-target binding (e.g., fluorescence detector; MS; SPR, etc.); the method of electrically generating an immunosignature (e.g., computer, fluorescent scan, barcode nucleic acids, flow cytometry, heat map, etc.); the immunosignature; the specific changes in binding of the antibodies to the blood sample as compared to the control and/or the reason for generating the immunosignature (e.g., detect a disease, diagnose cancer, determine a state of health, etc.); the measurements of off-target binding; the device used for measuring; the method of receiving on the processor; and the method of electrically generating an immunosignature.
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 84 DOES NOT qualify as eligible subject matter.  
Dependent claims 91-94 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 84, significantly different. For example, claim 92 encompasses the method according to claim 84, wherein the peptide array further comprises monomers selected from the group consisting of nucleic acids and peptide nucleic acids, but they do not add anything that makes the natural phenomenon and abstract idea in claim 84 significantly different.
In light of the above consideration and the new guidance, claims 84 and 91-94 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that amended claim 84 does not recite any correlation of off-target binding to health status of a subject, but rather recites a method of measuring an immunosignature (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph); (b) regarding an abstract idea, the claims do not recite any mathematical concepts, and none of the steps can be performed in the human mind and, thus, are not mental steps (Applicant Remarks, pg. 13, last partial paragraph); (c) the method of measuring an immunosignature is integrated into a practical application of generating an immunosignature based on measured off-target binding of at least 50,000 different spots on a peptide array (Applicant Remarks, pg. 14, second full paragraph); and (d) Applicant respectfully submits that the claims are also eligible under Step 2B because the claims provide an inventive concept; and the Examiner fails to establish that any of the recited features of the claims are well-understood, routine, or conventional (Applicant Remarks, pg. 14, last full paragraph; and pg. 15, first full paragraph).
Regarding (a), Applicant’s assertion that that amended claim 84 does not recite any correlation of off-target binding to health status of a subject, but rather recites a method of measuring an immunosignature, is found persuasive. The Examiner agrees that the instant claims no longer recite a natural phenomenon (e.g., a natural correlation between antibodies in a sample and a health status). However, the instant claims are directed to an abstract idea.
Regarding (b), instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including processing in the human mind. Moreover, MPEP 2111 states that: 
[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" (underline added).

Applicants’ assertion that the claims are not directed to an abstract idea because the claims do not recite any mathematical concepts, and none of the steps can be performed in the human mind and, thus, are not mental steps, is not found persuasive. Please see the Examiner’s response to Applicant’s arguments in the Office Action mailed March 11, 2022 (pgs. 14-16). The Examiner contends that the broadly recited steps of the instant claims clearly encompass mathematical concepts; as well as, the use of a generic computer to carry out generic computer functions. Moreover, reconstituting a dried blood sample, and measuring/producing an immunosignature by contacting a peptide array with a blood sample is well known in the art as indicated by the cited references. Regarding the recitation of mathematical concepts, the claims recite the steps of “measuring with a device the off-target binding of the antibodies to the plurality of peptides in the peptide array”; “receiving a measurement of off-target binding of the antibodies on a processor”; and “electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies”. The as-filed Specification filed March 18, 2020 teaches, for example:
(i)	computer architectures for use with an immunosignaturing system include those “as depicted in Figure 11, the example computer system can include a processor 1102 for processing instructions. Non-limiting examples of processors include: Intel Core i7TM processor, Intel Cor i5TM processor...Marvell PXA 930TM processor, or a functionally-equivalent processor” (See; paragraph [0009]); 
(ii)	scanning the array to determine a fluorescence of each spot, and detecting the fluorescence with a detector (See; paragraph [0009]);
(iii)	“multiple processors or processors with multiple cores can be used, whether in a single computer system, in a cluster, or distributed across systems over a network comprising a plurality of computers, cell phones, and/or personal data assistant devices” (interpreted as general computer that carries out generic computer functions) (See; paragraph [00190]); and
(iv)	Figure 4 is a graphical representation of Receiver Operator Characteristic (ROC) Curves for Trial #1. For each disease cohort of the test data from Trial #1, the sensitivity and specificity were calculated. Separate ROC curves were drawn and the Area under Curve (AUC) values calculated for each disease for each classification algorithm” (underline added) (See; paragraph [0018]);
(v)	“the values for each of the 120 peptides and 120 patient sample are plotted with blue indicating low binding and red indicating high binding. Hierarchical clustering using Euclidean distance as the measure of similarity was used to cluster the peptides (Y axis) and patients (X axis)” (underline added) (See; paragraph [0015]); 
(vi)	“binding interactions can also be detected using label-free methods, such as surface plasmon resonance (SPR) and mass spectrometry. SPR can provide a measure of dissociation constants, and dissociation rates. The A-100 Biocore/GE instrument, for example, is suitable for this type of analysis. FLEXchips can be used to analyze up to 400 binding reactions on the same support” (underline added) (See; paragraph [0134]); 
(vii)	For array data analysis, data was median-normalized and log10 transformed for visualization of line graphs; initial selection of peptides for classification was preformed using ANOVA and T-test were corrected for multiple-testing using Family Wise Error Rate (FWER) set to 5%; and further filtering of the peptides was done using “Expression Profile” in GeneSpring with Euclidean Distance/Average Linkage as the similarity measure (See; paragraph [00171]); and
(viii)	Electronic medical records (EMR) can comprise, for example, CAT scans, MRIs, ultrasounds, blood glucose levels, diagnoses, allergies, lab test results, EKGs, medications, daily charting...tests, procedures, treatments” (See; paragraph [00141]).

Clearly, the devices, computers, processors and/or algorithms for detecting binding, measuring binding, analyzing data and/or transferring data in the method of measuring an immunosignature in a subject use mathematical relationships, formulas, equations, and/or calculations; as well as, the use of a generic computer to carry out generic computer functions. Thus, the claims are clearly directed to an abstract idea.
Regarding (c) and (d), Applicant’s assertion that the method of measuring an immunosignature is integrated into a practical application of generating an immunosignature based on measured off-target binding of at least 50,000 different spots on a peptide array; and the Examiner fails to establish that any of the recited features of the claims are well understood, routine or conventional, is not persuasive. As an initial matter, it is noted that the instant claims are very broadly recited such that no specific subject, method of obtaining a dried blood sample, method of reconstituting the dried blood sample, solution, method of contacting, solid support, functionalized surface, plurality of peptides, antibodies, method of measuring, device, processors, method of receiving a measurement, and/or method of electrically generating an immunosignature are recited in instant claim 84. Thus, the instant claims do not recite any additional elements that integrate the judicial exception into a practical application because the steps of the method are well known, purely conventional or routine in the art as evidenced by the cited references including Johnston et al. (e.g., producing an immunosignature by measuring binding interactions between arrays comprising 500-1,000,000 or more different random peptides, and antibodies in a blood sample). The claims do not integrate the abstract idea into a practical application of the method, and there is no inventive concept recited in the instant claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Waterboer et al. (Cancer Epidemiology, Biomarkers and Prevention, 2011, 21(2), 287-293; of record) as evidenced by Gao et al. (US Patent Application Publication No. 20100210478, published August 19, 2010; effective filing date June 29, 2006; of record); and Goldberg et al. (US Patent Application Publication No. 20090062148, published March 5, 2009; of record); and Chase et al. (Clinical and Vaccine Immunology, 2012, 19(3), 352-358; of record); and Jebrail et al. (US Patent Application Publication No. 20130164856, published June 27, 2013; effective filing date of May 5, 2010; of record).
	Regarding claims 84 (in part) and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; interpreted as optimizing by choice of multivalent components; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(c)(i) and 84(c)(ii)) (Abstract). Johnston et al. teach that the different molecules of the same compound within an area are spaced at an average distance of less than 4 nm apart in the same area (interpreted as encompassing 1-3 nanometer apart; and optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of spacing, claim 84c) (paragraph [0013]). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(c)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and length of peptides); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; natural amino acids; encompassing 6-20 mers; a length of no more than 20-mers; diverse in structure and sequence space; various binding strengths; first, second and third pre-determined fraction of locations; nucleic acid monomers; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claims 84(c)(i), 84(c)(ii), 91 (in part), 92 and 94) (paragraph [0007], lines 1-18). Johnston et al. teach (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(c) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number, type, length, and linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. teach that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice of spacing and/or sequence identity; and encompassing an average spacing of 1 to 6 nm, claim 84c) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker; and interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice to use presynthesized peptides, claims 84, 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(c)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by sequence identity, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and detecting a health status, claim 84(c)(i)-84(c)(iii)) (paragraphs [0005], lines 5-7 and [0043], lines 1-3). Johnston et al. teach that the method can detect increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	Johnston et al. teach the formation of multivalent bonds when the binding of an array with an antibody; and that affinity constants of compounds can be measured by conventional methods using technologies like SPR, ELISA, Luminex and other solution-phase binding (e.g., monitoring changes in bound signal over time) when the antibody or other sample is immobilized and the compound is in solution; and that binding interactions can be detected by SPR, mass spectrometry, the A-100 Biocore/GE instrument, and FLEXchips (interpreting multivalent bonds, and the binding of multiple peptides to antibodies as multiple binding interactions; and measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies, claim 11) (paragraph [0056], lines 1-3 and 24-29; and [0070]). Johnston et al. teach that an expression pro-file reflecting the changes in bulk IgG ELISA titer was established in the Gene Spring Software package with comparison of the relative fluorescence intensities of recognized peptides to the profile identified peptides whose intensities over time matched the defined profile with a Pearson correlation of greater than 0.9; as well as, computer analysis of the CIM10K immunosignatures (interpreted as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies, claim 11) (paragraphs [0107]; and [0108], lines 11-13). Johnston et al. teach that 875 individual samples from individuals with infectious disease, autoimmune disease, cancer, Alzheimer’s and other diseases were analyzed independently on a 10,000 peptide array, wherein binding profiles were initially represented as a heat map as shown in Figure 10A; and that principle component analysis of the binding profiles for different diseases is shown in Figure 10B, wherein each disease has a distinguishable profile (interpreting analyzing binding profiles and producing a heat map as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies) (paragraph [0122]; and Figure 10).
	Johnston et al. do not specifically exemplify reconstituting a dried blood sample (claim 84, in part).
	Regarding claim 84 (in part), Waterboer et al. teach antibody analysis from dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns, from a population-based study in Mongolia, using samples collected between September and November 2005, such that quantitative antibody reactivities in serum and DBS show good correlation, where DBS do not require blood centrifugation and allows storage and shipment at ambient temperature, thus, facilitating field work for seroepidemiologic studies, especially in environments with limited technical infrastructure, including the study of including human papillomaviruses (HPV), hepatitis C virus (HCV), human immunodeficiency virus (HIV) and JC polyomavirus (JCV) (corresponding to processed dried blood spot) (Abstract; pg. 287, col 2, last partial paragraph; pg. 288, col 1, third full paragraph, lines 1-2; pg. 292, col 2, last partial paragraph; and pg. 293, col 1, last partial paragraph, lines 1-4), wherein it was known in the art that when using serum antibodies to probe the CIM 10K peptide array, reconstituted dried-blood samples, including dried blood-spots from healthy human donors, provide immunosignatures comparable to those for fresh serum samples as evidenced by Chase et al. (pg. 354, col 2, last partial paragraph, lines 1-7; and pg. 358, col 1, first partial paragraph, lines 9-12); wherein the use of blood samples stored as dried blood spots has emerged as a useful sampling and storage vehicle for clinical and pharmaceutical analysis in a wide range of applications such as for the screening of 140,000 newborn babies each year at the Children’s Hospital of Eastern Ontario, wherein dried blood spot sampling methods allow for the collection of small amounts of sample and are convenient for long-term storage and cataloging for the unambiguous identification and quantification of many different analytes in a single shot as evidenced by Jebrail et al. (paragraphs [0002]; and [0003]), and wherein a dried blood spot (DBS) samples provides a minimally invasive method for collecting blood samples in non-clinical settings including sampling in large population-based studies, wherein advantages of DBS as compared to venipuncture include the relative ease and low cost of sample collection, transport and storage as evidenced by McDade et al. (Abstract; and pg. 900, Table 1). Waterboer et al. teach that DBS have been mainly used for viral or bacterial infections with high antibody titers such as the HIV, hepatitis B, and Measles viruses (pg. 292, col 1, last partial paragraph; lines 1-3). Waterboer et al. teach that serum and DBS samples were stored at room temperature for up to 8 hours and then at -20oC for up to a month (pg. 288, col 1, third full paragraph, lines 10-12).  Waterboer et al. teach that the suitability of DBS as a source for antibodies was first determined by the DBS elution volume corresponding to a 1:100 serum dilution, wherein punches with a 2.85 mm diameter were eluted in one well of a 96-well plate eluted overnight (interpreted as reconstituting a dried blood sample, claim 84(b)) (pg. 288, col 1, last partial paragraph; and pg. 288; col 2, first partial paragraph). Waterboer et al. teach that sixteen microliters of DBS eluates were mixed with DBS pre-incubation buffer, and that bound antibodies were detected with biotinylated goat anti-human IgG (H + L) secondary antibody and streptavidin-R-phycoerythrin (also interpreted as reconstituting the dried blood sample; and measuring binding, claim 84b) (pg. 288, col 2, fourth full paragraph, lines 1-3). Waterboer et al. teach that serum and DBS eluates of each person were analyzed in parallel on the same 96-well plate and the complete set of samples was tested within 3 consecutive assay days using one batch of antigen-loaded beads (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample; and measuring binding, claim 84a and 84b) (pg. 288, col 2, last partial paragraph). Waterboer et al. teach that epidemiologic associations with known risk factors for HPV antibodies were as strong for DBS as for serum (Abstract, Results, lines 8-9). Waterboer et al. teach that bound antibodies were detected using a Luminex 100 analyzer to identify the internal color of the individual beads and to quantify their reporter fluorescence expressed as median fluorescence intensity (MFI) (interpreting the detection and quantification of relative fluorescence intensities as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies) (pg. 288, col 2, last full paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using a dried blood spot for the assessment of quantitative antibody reactivities as exemplified by Waterboer et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array, or a peptide array comprising 1,000,000 or more different random peptides with a sample including a blood sample to produce an antibody immunosignature as disclosed by Johnston et al. to include dried blood spot samples such as DBS collected on filter paper cards as taught by Waterboer et al. with a reasonable expectation of success in providing a minimally invasive method for collecting a blood sample, as well as, for transporting and/or storing blood samples at ambient temperature for subsequent quantitative antibody analysis including for epidemiologic studies, cancer association studies, and/or the detection of antibodies against various pathogens including HPV, HCV, HIV and JCV; in using dried blood samples to produce antibody immunosignature profiles for a subject; for use in comparing and correlating an antibody immunosignature profile obtained from a DBS to an antibody immunosignature profile obtained from serum sample from the same subject; and/or in diagnosing a patient with a disease such as cancer, infection, and/or autoimmune disease.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Please see below for Applicant’s arguments filed August 3, 2022 directed to both 35 USC 103 rejections as unpatentable over Johnston et al. in view of Waterboer et al., and as unpatentable over Johnston et al. in view of Pass et al. 


(2)	The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Pass et al. (US Patent Application Publication No. 20110159530, published June 30, 2011) as evidenced by Sampson et al. (US Patent Application Publication No. 20110071043, published March 24, 2011).
	Regarding claims 84 (in part) and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; interpreted as optimizing by choice of multivalent components; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(c)(i) and 84(c)(ii)) (Abstract). Johnston et al. teach that the different molecules of the same compound within an area are spaced at an average distance of less than 4 nm apart in the same area (interpreted as encompassing 1-3 nanometer apart; and optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of spacing, claim 84c) (paragraph [0013]). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(c)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and length of peptides); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; natural amino acids; encompassing 6-20 mers; a length of no more than 20-mers; diverse in structure and sequence space; various binding strengths; first, second and third pre-determined fraction of locations; nucleic acid monomers; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claims 84(c)(i), 84(c)(ii), 91 (in part), 92 and 94) (paragraph [0007], lines 1-18). Johnston et al. teach (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(c) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number, type, length, and linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. teach that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice of spacing and/or sequence identity; and encompassing an average spacing of 1 to 6 nm, claim 84c) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker; and interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice to use presynthesized peptides, claims 84, 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(c)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by sequence identity, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and detecting a health status, claim 84(c)(i)-84(c)(iii)) (paragraphs [0005], lines 5-7 and [0043], lines 1-3). Johnston et al. teach that the method can detect increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	Johnston et al. teach the formation of multivalent bonds when the binding of an array with an antibody; and that affinity constants of compounds can be measured by conventional methods using technologies like SPR, ELISA, Luminex and other solution-phase binding (e.g., monitoring changes in bound signal over time) when the antibody or other sample is immobilized and the compound is in solution; and that binding interactions can be detected by SPR, mass spectrometry, the A-100 Biocore/GE instrument, and FLEXchips (interpreting multivalent bonds, and the binding of multiple peptides to antibodies as multiple binding interactions; and measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies, claim 11) (paragraph [0056], lines 1-3 and 24-29; and [0070]). Johnston et al. teach that an expression pro-file reflecting the changes in bulk IgG ELISA titer was established in the Gene Spring Software package with comparison of the relative fluorescence intensities of recognized peptides to the profile identified peptides whose intensities over time matched the defined profile with a Pearson correlation of greater than 0.9; as well as, computer analysis of the CIM10K immunosignatures (interpreted as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies, claim 11) (paragraphs [0107]; and [0108], lines 11-13). Johnston et al. teach that 875 individual samples from individuals with infectious disease, autoimmune disease, cancer, Alzheimer’s and other diseases were analyzed independently on a 10,000 peptide array, wherein binding profiles were initially represented as a heat map as shown in Figure 10A; and that principle component analysis of the binding profiles for different diseases is shown in Figure 10B, wherein each disease has a distinguishable profile (interpreting analyzing binding profiles and producing a heat map as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies) (paragraph [0122]; and Figure 10).
Johnston et al. do not specifically exemplify reconstituting a dried blood sample (claim 84, in part).
Regarding claim 84 (in part), Pass et al. teach simultaneously measuring the concentration of a biomarker in a blood specimen including using a multiplexed immunoassay, wherein mean fluorescent intensity (MFI) as a function of the Hb concentration is obtained using a Luminex system (interpreting the detection and quantification of fluorescence intensities in an immunoassay as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies) (Abstract; and paragraphs [0010]; [0018]; and Figure 3). Pass et al. teach a method for arriving at concentrations of one or more biomarkers in a patient’s whole blood, comprising: (a) obtaining a punch from a dried whole blood specimen of a patient, wherein the dried whole blood specimen is made from a whole blood sample taken from the patient (interpreted as obtaining a dried blood sample originating from a subject) blood sample from a patient; (b) obtaining an eluent from the punch (interpreted as reconstituting the dried blood sample); (c) measuring concentrations of one or more biomarkers and of hemoglobin (Hb) in the eluent or a diluent thereof; (d) estimating an hematocrit (hct) fraction of the whole blood sample from the measured concentration of Hb; and (e) adjusting the measured concentrations of the one or more biomarkers based on the estimated hct fraction to arrive at concentrations of the one or more biomarkers in the serum fraction of the patient’s whole blood (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample, claim 84b) (paragraph [0008]). Pass et al. teach that extracts of dried blood from Guthrie spots are typically obtained by punching a 1/8 inch diameter disk from the Guthrie spot and incubating the disk with about 100 microliters of elution buffer (interpreted as reconstituting the dried blood sample, claim 84b) (paragraph [0042], lines  4-8). Pass et al. teach that the extract is analyzed using an immunoassay, wherein immunoassays are known in the art and can be performed in different formats, including a competitive or non-competitive (“sandwich”) format; and that an array can be used including, for example, a reverse-phase protein microarray, wherein the detection antibody used in an immunoassay is labeled with a detectable label, and that methods of detecting the labeled antibody include, but are not limited to, colorimetric, chemiluminescent, radiometric, or fluorometric methods (interpreted as protein binding assays using an array; and interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of immunoassay method including array format, claim 84) (paragraphs [0051]-[0052]), wherein peptide-based immunoassays are known in the art as evidenced by Sampson et al. (paragraph [0044], lines 1-5). Pass et al. teach that the extract of the patient’s blood sample (interpreted as reconstituting the dried blood sample) is tested for multiple biomarkers using a multiplex assay format such as immunoassay-based protein microarrays, tandem mass spectrometry, and flow cytometric techniques (paragraph [0055]). Pass et al. teach that the reconstituted whole blood was enriched with recombinant IRT2 and dispensed to make the dried blood spot calibrators, wherein the spots were air dried overnight, packed with desiccant and stored frozen at -20oC (paragraph [0142]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using extracts of a dried blood spot in immunoassays including microarrays as exemplified by Pass et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array, or a peptide array comprising 1,000,000 or more different random peptides with a sample including a blood sample to produce an immunosignature as disclosed by Johnston et al. to include extracts and eluents of a dried blood spot such as a Guthrie spot as taught by Pass et al. with a reasonable expectation of success in using the extracts or eluents of dried blood samples, including stored dried blood samples, to perform peptide-based immunoassays including detecting antibodies using peptide microarrays such as the CIM 10K array; in using reconstituted dried blood samples to profile samples at relatively low affinities; in producing antibody signature binding profiles for a subject; and/or in comparing the signature binding profiles obtained from a subject to binding profiles known to be associated with different diseases, stages of disease, or lack of disease.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references teach “wherein each peptide in the plurality of peptides comprises a different pentamer sequence as each other peptide in the plurality of peptides” (Applicant Remarks, pg. 8, last partial paragraph; and pg. 9, first full paragraph, lines 1-7); and (b) Johnston et al. do not teach “receiving a measurement of off-target binding of the antibodies on the processor” or “electrically generating an immunosignature on the processor” (Applicant Remarks, pg. 9, first full paragraph, lines 13-15).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including with regard to the broadness of instant claim 84, wherein no specific method of obtaining a dried blood sample, method of reconstituting, solution, method of contacting, structure of the array, solid support, functionalized surface, peptides, assay, processor, method of measuring binding, method of receiving a measurement, and/or method of electrically generating an immunosignature is recited. Applicants’ assertion that none of the references teach “wherein each peptide in the plurality of peptides comprises a different pentamer sequence as each other peptide in the plurality of peptides”, is not found persuasive. MPEP 2112.01(I) states, 
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” (underline added).

Moreover, 

It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph).

Johnston et al. teach:
(i)	the detecting step detects the binding of the different compounds occupying different areas of the array to an antibody or antibodies in the sample, wherein the compounds having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM including an array of 500-1,000,000 or more different random peptides, wherein the different random peptides are 10-30 amino acids long (interpreted as each peptide comprises a different pentamer sequence as each other peptide in the plurality of peptides).

	Instant claim 84 recites that each peptide of the plurality of peptides on the 50,000 different spots on the peptide array have a unique peptide structure, amino acid sequence, and a different pentamer sequence as each other peptide in the plurality of peptides, wherein the plurality of peptides are 6-mer to 20-mers in length. The instant as-filed Specification teaches that there are 1,888,568 possible pentamer sequences in a 331,000 peptide array produced when using 18 different amino acids having a length of 10 and 16 amino acids (See; paragraphs [0220]; and [0231]). Johnston et al. teach a peptide array of 1,000,000 or more (including 2 million) different random peptides that are in situ synthesized on a substrate surface using the 20 natural amino acids; as well as, unnatural amino acids. Thus, two million different random 6-mer to 20-mer peptides will clearly comprise 50,000 different spots comprising different pentamer sequences. Thus, the claims remain rejected for the reasons of record. The Office has provided a sound basis for believing that the array as recited in instant claim 84 and the prior art are the same. Thus, consistent with MPEP 2112.01(I), Applicant has the burden of showing that they are not.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including regarding the broadness of instant claim 84. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ assertion that Johnston et al. do not teach “receiving a measurement of off-target binding of the antibodies on the processor” or “electrically generating an immunosignature on the processor”, is not found persuasive. As an initial matter, it is noted that the instant as-filed Specification teaches that the immunosignature is illustrated as a heat map of samples; as well as, graphical representations of ROC curves (See; paragraphs [0015]-[0020]; [0029]; and Figures 1-6 and 15). Clearly, devices that detect and/or analyze binding affinities for the production of immunosignatures comprise processors that measure binding affinity, receive a measurement; and/or electrically generate an immunosignature. For example, Johnston et al. teach:
	(i)	875 individual samples from individuals with infectious disease, autoimmune disease, cancer, Alzheimer’s and other diseases were analyzed independently on a 10,000 peptide array, wherein binding profiles were initially represented as a heat map as shown in Figure 10A; and that principle component analysis of the binding profiles for different diseases is shown in Figure 10B, wherein each disease has a distinguishable profile (interpreting analyzing binding profiles and producing a heat map as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies);
	(ii)	the formation of multivalent bonds when the binding of an array with an antibody; and that affinity constants of compounds can be measured by conventional methods using technologies like SPR, ELISA, Luminex and other solution-phase binding (e.g., monitoring changes in bound signal over time); and that binding interactions can be detected by SPR, mass spectrometry (MS), the A-100 Biocore/GE instrument, and FLEXchips (interpreting the detection and analysis of multiple binding interactions as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies); and
	(iii)	 an expression pro-file reflecting the changes in bulk IgG ELISA titer was established in the Gene Spring Software package with comparison of the relative fluorescence intensities of recognized peptides to the profile identified peptides whose intensities over time matched the defined profile with a Pearson correlation of greater than 0.9; as well as, computer analysis of the CIM10K immunosignatures (interpreting the production of an expression profile as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies).

Waterboer et al. teach:
	(i)	that bound antibodies were detected using a Luminex 100 analyzer to identify the internal color of the individual beads and to quantify their reporter fluorescence expressed as median fluorescence intensity (MFI) (interpreting the detection and quantification of relative fluorescence intensities as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies).
 
Pass et al. teach: 
	(i)	simultaneously measuring the concentration of a biomarker in a blood specimen including using a multiplexed immunoassay, wherein mean fluorescent intensity (MFI) as a function of the Hb concentration is obtained using a Luminex system (interpreting the detection and quantification of fluorescence intensities in an immunoassay as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies); and
	(ii)	the extract is analyzed using an immunoassay, wherein immunoassays are known in the art and can be performed in different formats, including a competitive or non-competitive (“sandwich”) format, wherein methods of detecting the labeled antibody include, but are not limited to, colorimetric, chemiluminescent, radiometric, or fluorometric methods (interpreting the detection and quantification of fluorescence intensities in an immunoassay as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies).

Thus, the combined references of Johnston et al. and Waterboer et al., and Johnston et al. and Pass et al., teach all of the limitations of the claims.


New Objection/Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(3)	Claims 84 and 91-94 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Chase et al. (Clinical and Vaccine Immunology, January 2012, 19(3), 352-358; of record).
	Regarding claims 84 (in part) and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; interpreted as optimizing by choice of multivalent components; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(c)(i) and 84(c)(ii)) (Abstract). Johnston et al. teach that the different molecules of the same compound within an area are spaced at an average distance of less than 4 nm apart in the same area (interpreted as encompassing 1-3 nanometer apart; and optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of spacing, claim 84c) (paragraph [0013]). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(c)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and length of peptides); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; natural amino acids; encompassing 6-20 mers; a length of no more than 20-mers; diverse in structure and sequence space; various binding strengths; first, second and third pre-determined fraction of locations; nucleic acid monomers; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claims 84(c)(i), 84(c)(ii), 91 (in part), 92 and 94) (paragraph [0007], lines 1-18). Johnston et al. teach (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(c) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number, type, length, and linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. teach that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice of spacing and/or sequence identity; and encompassing an average spacing of 1 to 6 nm, claim 84c) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker; and interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides through the choice to use presynthesized peptides, claims 84, 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(c)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as amino acid sequences of the plurality of peptides are optimized to maximize a total number of different pentamers represented in the plurality of peptides by sequence identity, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and detecting a health status, claim 84(c)(i)-84(c)(iii)) (paragraphs [0005], lines 5-7 and [0043], lines 1-3). Johnston et al. teach that the method can detect increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; optimized to maximize a total number of different pentamers represented in the plurality of peptides by choice of number and type of peptides; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	Johnston et al. teach the formation of multivalent bonds when the binding of an array with an antibody; and that affinity constants of compounds can be measured by conventional methods using technologies like SPR, ELISA, Luminex and other solution-phase binding (e.g., monitoring changes in bound signal over time) when the antibody or other sample is immobilized and the compound is in solution; and that binding interactions can be detected by SPR, mass spectrometry, the A-100 Biocore/GE instrument, and FLEXchips (interpreting multivalent bonds, and the binding of multiple peptides to antibodies as multiple binding interactions; and measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies, claim 11) (paragraph [0056], lines 1-3 and 24-29; and [0070]). Johnston et al. teach that an expression pro-file reflecting the changes in bulk IgG ELISA titer was established in the Gene Spring Software package with comparison of the relative fluorescence intensities of recognized peptides to the profile identified peptides whose intensities over time matched the defined profile with a Pearson correlation of greater than 0.9; as well as, computer analysis of the CIM10K immunosignatures (interpreted as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies, claim 11) (paragraphs [0107]; and [0108], lines 11-13). Johnston et al. teach that 875 individual samples from individuals with infectious disease, autoimmune disease, cancer, Alzheimer’s and other diseases were analyzed independently on a 10,000 peptide array, wherein binding profiles were initially represented as a heat map as shown in Figure 10A; and that principle component analysis of the binding profiles for different diseases is shown in Figure 10B, wherein each disease has a distinguishable profile (interpreting analyzing binding profiles and producing a heat map as measuring with a device the off-target binding of antibodies to a plurality of peptides in the array; and as electrically generating an immunosignature on the processor based on the measured off-target binding of the antibodies) (paragraph [0122]; and Figure 10).
	Johnston et al. do not specifically exemplify reconstituting a dried blood sample (claim 84, in part).
Regarding claim 84 (in part), Chase et al. teach a universal system to assess health status through immunosignaturing using the entire humoral antibody repertoire across a peptide array and the comparison of the immunosignatures developed from serum, plasma, saliva and antibodies eluted from blood dried onto filter paper, such that different forms of archival samples can be used for diagnosis development (interpreted as generating an immunosignature; obtaining a dried blood sample; and reconstituting a dried blood sample, claim 84) (Abstract, lines 1-4 and 10). Chase et al. teach that finger sticks for preparation of dried-blood spots were collected using an Accu-Chek lancet, followed by blotting the finger onto a protein saver card, serum samples were spotted onto cards, dried and eluted (interpreted as a blood sample; and reconstituting the sample, claim 84) (pg. 353, col 1, fourth full paragraph, lines 1-3; last full paragraph, lines 1-2 and 9-10). Chase et al. teach the preparation of peptides and peptide conjugates, where peptide arrays were printed, and dried-blood spots applied followed by scanning of the arrays using an Agilent C scanner, where the peptides were FT03 (KANWFDFKTFNQMTQVWGSC), FT04 (MMIFRNDFEWLKIHKTRGSC) and FT05 (KTFKSEPAYNIESNSSTGSC) were synthesized in-house using a Symphony 12-channel synthesizer and conjugated via the C-terminal cysteine to maleimide-activated bovine serum albumin (BSA) and keyhole limpet hemocyanin (KLH), where immunosignatures were developed to splay the serum antibody repertoire across a microarray (the CIM10K) array composed of 10,000 random-sequence peptides and conjugated to the array (interpreted as contacting the reconstituted biological sample to random peptide array that has been optimized; a plurality of different peptides capable of off-target binding and measuring the binding; between 8-35 residues in length; nucleic acids; and interpreting a peptide synthesizer as comprising in-situ synthesis as recited in instant claim 91, claims 84, 91 and 92) (pg. 353, col 1, first full paragraph, lines 1-4 and 9-11; col 2, second full paragraph, lines 1-4, 16 and 25-26; and pg. 354, col 1, first full paragraph, lines 1-4). Chase et al. teach that probing the CIM10K allows the distinction of patients with influenza virus infections from both healthy individuals and patients with noninfectious diseases such as Alzheimer's disease and lupus and using a dried whole blood immunosignature to distinguish previously infected mice from naïve mice (interpreted as generating an immunosignature; comparing to a control including a healthy subject; inherently optimized to a maximum of a total number of different pentamers; inherently comprising a linker; and inherently encompassing at least 5% of residues having peptides of a length of at least 12 residues, claims 84 and 92-94) (pg. 354, col 1, first full paragraph, lines 5-8 and pg. 356, col 2, figure 3 and first full paragraph, lines 1-2), wherein it is known that the CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH, wherein the peptides can be in situ synthesized as evidenced by Johnston et al. (paragraphs [0051], lines 1-3; and [0141], lines 1-4). Chase et al. teach the in-home collection as an attractive option to clinical visits, where the patient self-collects small drops of blood on a protein saver card for mailing, including from developing countries, such that epidemiology studies can be performed from dried blood samples (pg. 352, col 2, first full paragraph, lines 1-3; pg. 354, col 1, last partial paragraph, lines 1-4 and pg. 358, col 1, first partial paragraph, lines 13-14).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using eluents of a dried blood spot in immunoassays including microarrays as exemplified by Chase et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array, or a peptide array comprising 1,000,000 or more different random peptides with a sample including a blood sample to produce an immunosignature as disclosed by Johnston et al. to include the use of eluents of dried blood spots such as obtained from filter paper and/or cards as taught by Chase et al. with a reasonable expectation of success in using the eluents of dried blood samples, including stored dried blood samples, to perform peptide-based immunoassays including detecting antibodies using peptide microarrays such as the CIM 10K array; in using reconstituted dried blood samples to produce immunosignatures of the entire humoral antibody repertoire across a peptide array; and/or in assessing the health status of a subject by comparing the immunosignature binding profile obtained using a fresh, frozen, dried, mailed and/or stored blood samples from subjects including subjects residing in developing countries to immunosignature binding profiles known to be associated with different diseases, stages of disease, and/or lack of disease including for epidemiological studies.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 84 and 91-94 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639